DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11303724. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-26 of U.S. Patent No. 11303724 alone or in combination teach each and every limitation of claims 1-5 and 7-27 of the instant application.
For example, claims 1 and 6 of U.S. Patent No. 11303724 teach claim 1 of the instant application.
Regarding claim 1 of the instant application, claims 1 and 6 of U.S. Patent No. 11303724 teaches a method for use with a first content identified by a first content identifier from a first web server, and for use with a second content identified by a second content identifier from the first web server, and for use with a first device and a vehicular device, the method comprising: (Claim 1: A method for fetching over the Internet a first content identified by a first content identifier from a first web server, and for fetching over the Internet a second content identified by a second content identifier from a second web server that is distinct from the first web server, using a first server and a vehicular device, the method comprising)
initiating, by the vehicular device over the Internet, communication with the first device in response to a powering up; (Claim 1: initiating, by the vehicular device, communication with the first server in response to a powering up)
receiving, by the vehicular device over the Internet, the first content identifier from the first device; (Claim 1: receiving, by the vehicular device, the first content identifier from the first server)
sending, by the vehicular device over the Internet, the first content identifier to the first web server; (Claim 1: sending, by the vehicular device, the first content identifier to the first web server)
receiving, by the vehicular device over the Internet, the first content from the first web server in response to the sending of the first content identifier; (Claim 1: receiving, by the vehicular device, the first content from the first web server in response to the sending of the first content identifier)
sending, by the vehicular device over the Internet, the received first content to the first device; (Claim 1: sending, by the vehicular device, the received first content to the first server)
receiving, by the vehicular device over the Internet, the second content identifier from the first device; (Claim 1: receiving, by the vehicular device, the second content identifier from the first server)
sending, by the vehicular device over the Internet, the second content identifier to the first web server; (Claim 1: sending, by the vehicular device, the second content identifier to the second web server)
receiving, by the vehicular device over the Internet, the second content from the first web server in response to the sending of the second content identifier; and (Claim 1: receiving, by the vehicular device, the second content from the second web server in response to the sending of the second content identifier)
sending, by the vehicular device over the Internet, the received second content to the first device, (Claim 1: sending, by the vehicular device, the received second content to the first server)
wherein the first content identifier comprises, or consists of, a first Uniform Resource Locator (URL), and wherein the second content identifier comprises, or consists of, a second URL. (Claim 6: wherein each of the identifiers is an IP address or a URL)

Claim 2 of U.S. Patent No. 11303724 teaches claim 2 of the instant application. Claim 3 of U.S. Patent No. 11303724 teaches claim 3 of the instant application. Claim 4 of U.S. Patent No. 11303724 teaches claim 4 of the instant application. Claim 5 of U.S. Patent No. 11303724 teaches claim 5 of the instant application. Claim 7 of U.S. Patent No. 11303724 teaches claim 7 of the instant application. Claim 8 of U.S. Patent No. 11303724 teaches claim 8 of the instant application. Claim 9 of U.S. Patent No. 11303724 teaches claim 9 of the instant application. Claim 10 of U.S. Patent No. 11303724 teaches claim 10 of the instant application. Claim 11 of U.S. Patent No. 11303724 teaches claim 11 of the instant application. Claim 12 of U.S. Patent No. 11303724 teaches claim 12 of the instant application. Claim 13 of U.S. Patent No. 11303724 teaches claim 13 of the instant application. Claim 14 of U.S. Patent No. 11303724 teaches claim 14 of the instant application. Claim 15 of U.S. Patent No. 11303724 teaches claim 15 of the instant application. Claim 16 of U.S. Patent No. 11303724 teaches claim 16 of the instant application. Claim 17 of U.S. Patent No. 11303724 teaches claim 17 of the instant application. Claim 18 of U.S. Patent No. 11303724 teaches claim 18 of the instant application. Claim 19 of U.S. Patent No. 11303724 teaches claim 19 of the instant application. Claim 20 of U.S. Patent No. 11303724 teaches claim 20 of the instant application. Claim 21 of U.S. Patent No. 11303724 teaches claim 21 of the instant application. Claim 22 of U.S. Patent No. 11303724 teaches claim 22 of the instant application. Claim 23 of U.S. Patent No. 11303724 teaches claim 23 of the instant application. Claim 24 of U.S. Patent No. 11303724 teaches claim 24 of the instant application. Claim 25 of U.S. Patent No. 11303724 teaches claim 25 of the instant application. Claim 26 of U.S. Patent No. 11303724 teaches claim 26 of the instant application. Claim 1 of U.S. Patent No. 11303724 teaches claim 27 of the instant application.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 11303724 in view of Das (US 20140133392 A1).
Regarding claim 6, claims 1 and 6 of U.S. Patent No. 11303724 teaches the method of claim 1.
Claims 1 and 6 of U.S. Patent No. 11303724 do not explicitly disclose wherein the vehicular device is identified in the Internet using an Internet Protocol (IP) address.
However, Das teaches wherein the vehicular device is identified in the Internet using an Internet Protocol (IP) address. ([0010]: Each time a vehicle telematics unit is assigned an IP address, the IP address of that unit can be recorded in the DNS. That way, the DNS can maintain a list of current IP addresses assigned to each vehicle telematics unit.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a group of client devices that are each identified in the Internet using a respective IP address and that are each associated with a physical geographical location into Claims 1 and 6 of U.S. Patent No. 11303724. One would have been motivated to do so because it is well known to a person having ordinary skill in the art that each device connected to internet is assigned with an IP address.

Allowable Subject Matter
Claims 1-27 would be allowable if applicant overcomes the double patenting rejection(s).
The following is a statement of reasons for the indication of allowable subject matter:
The prior art in the field, such as Wyatt (US 20140244778 A1) teaches the local network appliance receives requests for content from the consumer devices. The consumer's request is forwarded to the server (e.g. web server) which hosts the original URL that comprises the consumer's request. The content is retrieved from the original server and sent to the user via the local network appliance.
Das (US 20140133392 A1) teaches Each time a vehicle telematics unit is assigned an IP address, the IP address of that unit can be recorded in the DNS. That way, the DNS can maintain a list of current IP addresses assigned to each vehicle telematics unit. And the vehicle telematics unit can exchange data with other devices on the internet. 
Dinur (US 20110007665 A1) teaches after power-up, the devices automatically update themselves with the loaded configuration data and the control system may initialize itself and identifies all the devices. The master controller in the control system uses the design system defined binding information and transmits binding commands for creating logical links between the devices and so networks may be automatically formed.
However, prior art of record fail to explicitly teach each and every step of the method for use with a first content identified by a first content identifier from a first web server, and for use with a second content identified by a second content identifier from the first web server, and for use with a first device and a vehicular device, in the specific manner and combinations recited in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455